DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futagawa et al. (US 5,827,233) in view of Beckett (GB 2 374 143).
Regarding claim 1, Futagawa discloses 
A syringe (syringe shown in fig. 9D and col. 5 lines 36-52) for a fluid delivery system (system shown in fig. 9D and col. 5 lines 36-52) (Examiner notes: since fig. 9D only shows a portion of the device, figs. 1-6 are used to show the rest of it. Col. 4 lines 4-6 and col. 5 lines 36-52 discuss that fig. 9D is one of the embodiments of the combination of 3 and plunger 2), the syringe (syringe shown in fig. 9D and figs. 1-6) comprising: 
a pressure jacket (1. Examiner notes: element 1 provides a housing for 3 and element 1 provides pressure on 3 to provide a cylindrical shape for the flexible body 32 of 3. Therefore, 
a rolling diaphragm (3, figs. 1 and 4) disposed within the throughbore of the pressure jacket (throughbore of 1, fig. 1), the rolling diaphragm (3, fig. 4) having a proximal end (proximal end of 3, fig. 4) having an end wall (end wall of 34, figs. 4 and 9D) shaped for engagement with a plunger (2) (as shown in fig. 9D and discussed in col. 5 lines 44-47, end wall of 34 is provided with a male threaded projection 343 engaged with a female threaded recess 213 formed in the top of plunger 2), a distal end (distal end of 3, fig. 4) received at the distal end of the pressure jacket (distal end of 1), the distal end of the rolling diaphragm (distal end of 3) having a discharge neck (31, fig. 1), and a sidewall (sidewall of 3) extending between the proximal end and the distal end of the rolling diaphragm along a longitudinal axis (see fig. 4), at least one of the end wall (Examiner notes: see fig. 4, the thickness of end wall 34 is non-uniform) and at least a portion of the sidewall having a non-uniform thickness (Examiner notes: see annotated fig. 6 below, the sidewall has thinner middle portion than the distal portion), 
wherein at least a portion of the sidewall of the rolling diaphragm is flexible (col. 4 lines 23-33 and fig. 3) and rolls upon itself (col. 4 lines 23-33, figs. 1 and 3) such that an outer surface of the sidewall (outer surface of sidewall of 3) at a folding region (folding region of 3, fig. 3) is folded in a radially inward direction (see fig. 3) as the plunger (2) is advanced from the proximal end (proximal end of 3) to the distal end of the rolling diaphragm (distal end of 3) and such that the outer surface of the sidewall (outer surface of 3) unrolls as the folding region is unfolded in a radially outward direction as the plunger is retracted from the proximal end to the distal end of the rolling diaphragm (Examiner notes: as shown in fig. 9D and discussed in col. 5 lines 44-47, the plunger 2 is engaged with the rolling diaphragm 3 via the threaded engagement 213/343. Also, col. 5 lines 47-52 discusses the plunger 2 is pulled proximally to allow a liquid medicament to be sucked into the rolling diaphragm 3. Therefore, when plunger 2 is pulled proximally, the 

    PNG
    media_image1.png
    436
    542
    media_image1.png
    Greyscale


Regarding claim 1, Futagawa is silent about the end wall being concave.
However, Beckett teaches a system (figs. 1-2) with a rolling diaphragm 20 and a plunger mechanism 5, wherein the rolling diaphragm 20 comprises a concave end wall (see fig. 1).
Futagawa discloses a plurality of embodiments of a combination of the rolling diaphragm with a plunger except for a combination with a concave end wall of the rolling diaphragm. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the proximal end wall of the rolling diaphragm by adding two concave portions to the proximal end wall such that the two concave portions are engaged with 
Regarding claim 2, Futagawa in view of Beckett, 
Futagawa further discloses the syringe of claim 1, wherein the pressure jacket (1) has a removable closure (11) for enclosing (see fig. 6) at least a portion of the rolling diaphragm (distal end of 3) (as shown in fig. 6, 11 encloses a portion of the distal opening of the distal end of the rolling diaphragm 3. Also, element 11 is removably engaged with element 1 and element 3 via 110/111).
Regarding claim 3, Futagawa in view of Beckett, 
Futagawa further discloses the syringe of claim 2, wherein the removable closure (11) has a threaded end (110) for engaging corresponding threads (111) on the distal end of the pressure jacket (distal end of 1) (Examiner notes: claim 24 requires the removable closure either has a threaded end or radially extending tab(s) because of the use of the “OR” language. The prior art meets the limitation when the removable closure of the prior art has either a threaded end or radially extending tab(s). Futagawa’s removable closure 11 has a threaded end 110; therefore, Futagawa’s removable closure 11 meets the limitation of claim 24).
Regarding claim 4, Futagawa in view of Beckett, 
Futagawa further discloses the syringe of claim 2, wherein the proximal end of the pressure jacket (proximal end of 1) has a connection interface (12) for releasably connecting to a fluid injector (Examiner notes: the limitation of “releasably connecting to a fluid injector” is interpreted as a functional limitation. “A fluid injector” is not positively recited in the claim. As shown in fig. 1, the proximal end of the pressure jacket 1 has a connection interface 12 which is capable of releasably connecting to a fluid injector).
Regarding claim 14, Futagawa in view of Beckett, 
Futagawa further discloses the syringe of claim 1, wherein an interior of the rolling diaphragm (interior of 3) is pre-filled with a medical fluid (medical fluid S, see col. 4 lines 23-25).
Regarding claim 15, Futagawa in view of Beckett, 
Futagawa further discloses the syringe of claim 1, wherein the discharge neck (31) has a connector (connector of 31 which includes element 311, see figs. 4 and 6) for connecting to a fluid path set (11) (as shown in fig. 6, 31 is connected to 11 via 311/113).
Regarding claim 17, Futagawa in view of Beckett, 
Futagawa further discloses the syringe of claim 1, wherein the rolling diaphragm is installed in the rolled configuration (Examiner notes: the limitation “is installed in the rolled configuration” is interpreted as functional limitation. See fig. 3, the rolling diaphragm 3 is capable of being installed in the rolled configuration).
Regarding claim 18, Futagawa in view of Beckett, 
Futagawa further discloses the syringe of claim 17, wherein the concave end wall of the rolling diaphragm in the rolled configuration is moved a proximal direction to fill the rolling diaphragm with a volume of a medical fluid (Examiner notes: the limitation “is moved a proximal direction to fill the rolling diaphragm with a volume of a medical fluid” is interpreted as functional limitation. See fig. 3, the rolling diaphragm is capable of being filled with medical fluid S when the plunger and the proximal end of the rolling diaphragm are moved in the proximal direction).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futagawa et al. (US 5,827,233) in view of Beckett (GB 2 374 143) in further view of Cowan et al. (US 2012/0209111).
Regarding claim 16, Futagawa in view of Beckett discloses the rolling diaphragm of claim 15, as set forth above, except for wherein the connector is a luer connector.
Cowan teaches a flexible body (1140, figs. 42A-42B) comprising a discharge neck (neck of 1140 which comprises element 1254) wherein the discharge neck has a connector for connecting to a fluid path set (par. 0210, the flexible body of 1140 has a connector 1254 for 
Futagawa discloses the connector of the discharge neck 31 which is used to connect the rolling diaphragm to the inner wall of the needle-connecting portion 11 (see fig. 6 and col. 5 lines 22-28) but does not disclose the connector being a luer connector. Cowan teaches the discharge neck has a connector which is a luer connector for connecting the flexible body 1140 to a fluid container or a tubing set. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Futagawa’s rolling diaphragm by replacing Futagawa’s connector with Cowan’s connector such that the connector of Futagawa’s rolling diaphragm is a luer connector. Doing so would be a simple substitution of one know element (Futagawa’s connector) for another (Cowan’s connector) to obtain predictable results (providing connection between the rolling diaphragm and the needle-connecting portion).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 16-19 of U.S. Patent No. 10,583,256 (Berry et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
 Regarding claim 1, see claim 16 of Berry.
Regarding claim 2, see claim 17 of Berry.
Regarding claim 3
Regarding claim 4, see claim 19 of Berry.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 16 of prior U.S. Patent No. 10,583,256 (Berry et al.). This is a statutory double patenting rejection.
Regarding claim 5, see claim 16 of Berry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783